--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT


This Indemnification Agreement, dated as of March 29, 2012, is made by and
between GOLDENWAY, INC., a Nevada corporation (the “Company”), and KELVIN HEY
WAH TANG, a director of the Company (the “Indemnitee”).

RECITALS


A. The Company and the Indemnitee recognize that the present state of the law is
too uncertain to provide the Company’s officers and directors with adequate and
reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they may become personally exposed as a result of
performing their duties for the Company;

B. The Company and the Indemnitee are aware of the substantial growth in the
number of lawsuits filed against corporate officers and directors in connection
with their activities in such capacities and by reason of their status as such;

C. The Company and the Indemnitee recognize that the cost of defending against
such lawsuits, whether or not meritorious, is typically beyond the financial
resources of most officers and directors of the Company;

D. The Company and the Indemnitee recognize that the legal risks and potential
liabilities, and the threat thereof, associated with proceedings filed against
the officers and directors of the Company bear no reasonable relationship to the
amount of compensation received by the Company’s officers and directors;

E. The Company, after reasonable investigation prior to the date hereof, has
determined that the liability insurance coverage available to the Company as of
the date hereof is inadequate, unreasonably expensive or both. The Company
believes, therefore, that the interest of the Company and its current and future
stockholders would be best served by a combination of (i) such insurance as the
Company may obtain pursuant to the Company’s obligations hereunder and (ii) a
contract with its officers and directors, including the Indemnitee, to indemnify
them to the fullest extent permitted by law (as in effect on the date hereof,
or, to the extent any amendment may expand such permitted indemnification, as
hereafter in effect) against personal liability for actions taken in the
performance of their duties to the Company;

F. The Nevada Revised Statutes (the “NRS”) generally empowers Nevada
corporations to indemnify a director from individual liability to the
corporation, its stockholders or creditors for any damages as a result of any
act or failure to act, both as to action in his or her official capacity and as
to action in another capacity while holding such office;

G. The Company's Certificate of Incorporation authorizes the indemnification of
the officers and directors of the Company in accordance with the NRS;

H. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company, free from undue concern for the
risks and potential liabilities associated with such services to the Company;
and

I. The Indemnitee is willing to serve, or continue to serve, the Company,
provided, and on the expressed condition, that the Indemnitee is furnished with
the indemnification provided for herein.

--------------------------------------------------------------------------------

AGREEMENT


NOW, THEREFORE, the Company and the Indemnitee agree as follows:

1. Definitions.

(a) “Expenses” means, for the purposes of this Agreement, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
any fees and disbursements of Indemnitee’s counsel, accountants and other
experts and other out-of-pocket costs) actually and reasonably incurred by the
Indemnitee in connection with the investigation, preparation, defense or appeal
of a Proceeding; provided, however, that Expenses shall not include judgments,
fines, penalties or amounts paid in settlement of a Proceeding.

(b) “Proceeding” means, for the purposes of this Agreement, any threatened,
pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (including an action brought by or in the right
of the Company) in which the Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that the Indemnitee is or was a
director or officer of the Company, by reason of any action taken by her or of
any inaction on his or her part while acting as such director or officer or by
reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, employee or agent of another foreign or domestic
corporation, partnership, joint venture, trust or other enterprise, or was a
director or officer of the foreign or domestic corporation which was a
predecessor corporation to the Company or of another enterprise at the request
of such predecessor corporation, whether or not the Indemnitee is serving in
such capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.

2. Agreement to Serve. The Indemnitee agrees to serve or continue to serve as an
officer of the Company to the best of his or her abilities at the will of the
Company or under separate contract, if such contract exists, for so long as the
Indemnitee is duly elected or appointed and qualified or until such time as the
Indemnitee tenders resignation in writing. Nothing contained in this Agreement
is intended to create in the Indemnitee any right to continued employment.

3. Indemnification.

(a) Third Party Proceedings. The Company shall indemnify the Indemnitee against
Expenses, judgments, fines, penalties or amounts paid in settlement (if the
settlement is approved in advance by the Company) actually and reasonably
incurred by Indemnitee in connection with a Proceeding (other than a Proceeding
by or in the right of the Company) if the Indemnitee acted in good faith and in
a manner the Indemnitee reasonably believed to be in the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee's conduct was unlawful. The termination
of any Proceeding by judgment, order, settlement, conviction, or upon a plea of
NOLO CONTENDERE or its equivalent, shall not, of itself, create a presumption
that the Indemnitee did not act in good faith and in a manner which the
Indemnitee reasonably believed to be in the best interests of the Company, or,
with respect to any criminal Proceeding, had no reasonable cause to believe that
the Indemnitee's conduct was unlawful.

(b) Proceedings by or in the Right of the Company. To the fullest extent
permitted by law, the Company shall indemnify the Indemnitee against Expenses
and amounts paid in settlement, actually and reasonably incurred by the
Indemnitee in connection with a Proceeding by or in the right of the Company to
procure a judgment in its favor if the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in the best interests of the
Company and its stockholders. Notwithstanding the foregoing, no indemnification
shall be made in respect of any claim, issue or matter as to which the
Indemnitee shall have been adjudged liable to the Company in the performance of
the Indemnitee's duty to the Company and its stockholders unless and only to the
extent that the court in which such action or Proceeding is or was pending shall
determine upon application that, in view of all the circumstances of the case,
the Indemnitee is fairly and reasonably entitled to indemnity for Expenses and
then only to the extent that the court shall determine.

--------------------------------------------------------------------------------

(c) Scope. Notwithstanding any other provision of this Agreement but subject to
Section 14(b), the Company shall indemnify the Indemnitee to the fullest extent
permitted by law, notwithstanding that such indemnification is not specifically
authorized by other provisions of this Agreement, the Company's Articles of
Incorporation, the Company's Bylaws or by statute.

4. Limitations on Indemnification. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

(a) Excluded Acts. To indemnify the Indemnitee for any acts or omissions or
transactions from which a director may not be relieved of liability excepted
under the NRS or other applicable law;

(b) Excluded Indemnification Payments. To indemnify or advance Expenses in
violation of any prohibition or limitation on indemnification under the
statutes, regulations or rules promulgated by the State of Nevada or any other
state or federal regulatory agency having jurisdiction over the Company;

(c) Claims Initiated by Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
Proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors has approved the initiation or bringing of such suit;

(d) Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred by
the Indemnitee with respect to any Proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by the Indemnitee in such
Proceeding was not made in good faith or was frivolous;

(e) Insured Claims. To indemnify the Indemnitee for Expenses or liabilities of
any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) which have been paid
directly to or on behalf of the Indemnitee by an insurance carrier under a
policy of directors’ and officers’ liability insurance maintained by the Company
or any other policy of insurance maintained by the Company or the Indemnitee; or

(f) Claims Under Section 16(b). To indemnify the Indemnitee for Expenses and the
payment of profits arising from the purchase and sale by the Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

5. Determination of Right to Indemnification. Upon receipt of a written claim
addressed to the Board of Directors for indemnification pursuant to Section 3,
the Company shall determine by any of the methods set forth in the NRS whether
the Indemnitee has met the applicable standards of conduct which makes it
permissible under applicable law to indemnify the Indemnitee. If a claim under
Section 3 is not paid in full by the Company within one hundred and twenty (120)
days after such written claim has been received by the Company, the Indemnitee
may at any time thereafter bring suit against the Company to recover the unpaid
amount of the claim and, unless such action is dismissed by the court as
frivolous or brought in bad faith, the Indemnitee shall be entitled to be paid
also the expense of prosecuting such claim. The court in which such action is
brought shall determine whether the Indemnitee or the Company shall have the
burden of proof concerning whether the Indemnitee has or has not met the
applicable standard of conduct.

--------------------------------------------------------------------------------

6. Advancement and Repayment of Expenses. Subject to Section 4 hereof, the
Expenses incurred by Indemnitee in defending and investigating any Proceeding
shall be paid by the Company in advance of the final disposition of such
Proceeding within 30 days after receiving from the Indemnitee the copies of
invoices presented to the Indemnitee for such Expenses, if the Indemnitee shall
provide an undertaking to the Company to repay such amount to the extent it is
ultimately determined that the Indemnitee is not entitled to indemnification. In
determining whether or not to make an advance hereunder, the ability of the
Indemnitee to repay shall not be a factor. Notwithstanding the foregoing, in a
proceeding brought by the Company directly, in its own right (as distinguished
from an action bought derivatively or by any receiver or trustee), the Company
shall not be required to make the advances called for hereby if the Board of
Directors determines, in its sole discretion, that it does not appear that the
Indemnitee has met the standards of conduct which make it permissible under
applicable law to indemnify the Indemnitee and the advancement of Expenses would
not be in the best interests of the Company and its stockholders.

7. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification or advancement by the Company of some or a
portion of any Expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, penalties, and amounts paid in settlement)
incurred by him in the investigation, defense, settlement or appeal of a
Proceeding, but is not entitled to indemnification or advancement of the total
amount thereof, the Company shall nevertheless indemnify or pay advancements to
the Indemnitee for the portion of such Expenses or liabilities to which the
Indemnitee is entitled.

8. Notice to Company by Indemnitee. The Indemnitee shall notify the Company in
writing of any matter with respect to which the Indemnitee intends to seek
indemnification hereunder as soon as reasonably practicable following the
receipt by the Indemnitee of written notice thereof; provided, however, that any
delay in so notifying the Company shall not constitute a waiver by the
Indemnitee of her rights hereunder. The written notification to the Company
shall be addressed to the Board of Directors and shall include a description of
the nature of the Proceeding and the facts underlying the Proceeding and be
accompanied by copies of any documents filed with the court in which the
Proceeding is pending. In addition, the Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
the Indemnitee’s power.

9. Maintenance of Liability Insurance.

(a) Subject to Section 4 hereof, the Company hereby agrees that so long as the
Indemnitee shall continue to serve as a director of the Company and thereafter
so long as the Indemnitee shall be subject to any possible Proceeding, the
Company, subject to Section 9(B), shall use reasonable commercial efforts to
obtain and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) which provides the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors.

(b) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Company.

--------------------------------------------------------------------------------

(c) If, at the time of the receipt of a notice of a claim pursuant to Section 8
hereof, the Company has D&O Insurance in effect, the Company shall give prompt
notice of the commencement of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies.

10. Defense of Claim. In the event that the Company shall be obligated under
Section 6 hereof to pay the Expenses of any Proceeding against the Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by the Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
the Indemnitee and the retention of such counsel by the Company, the Company
will not be liable to the Indemnitee under this Agreement for any fees of
counsel subsequently incurred by the Indemnitee with respect to the same
Proceeding, provided that (i) the Indemnitee shall have the right to employ
counsel in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by the Indemnitee has been previously authorized by the
Company, or (B) the Indemnitee shall have reasonably concluded that there may be
a conflict of interest between the Company and the Indemnitee in the conduct of
such defense or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such Proceeding, then the fees and expenses of the
Indemnitee’s counsel shall be at the expense of the Company.

11. Attorneys' Fees. In the event that the Indemnitee or the Company institutes
an action to enforce or interpret any terms of this Agreement, the Company shall
reimburse the Indemnitee for all of the Indemnitee’s reasonable fees and
expenses in bringing and pursuing such action or defense, unless as part of such
action or defense, a court of competent jurisdiction determines that the
material assertions made by the Indemnitee as a basis for such action or defense
were not made in good faith or were frivolous.

12. Continuation of Obligations. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is a director
or officer of the Company, or is or was serving at the request of the Company as
a director, officer, fiduciary, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, and shall continue
thereafter so long as the Indemnitee shall be subject to any possible proceeding
by reason of the fact that the Indemnitee served in any capacity referred to
herein.

13. Successors and Assigns. This Agreement establishes contract rights that
shall be binding upon, and shall inure to the benefit of, the successors,
assigns, heirs and legal representatives of the parties hereto.

14. Non-Exclusivity.

(a) The provisions for indemnification and advancement of expenses set forth in
this Agreement shall not be deemed to be exclusive of any other rights that the
Indemnitee may have under any provision of law, the Company’s Articles of
Incorporation or Bylaws, the vote of the Company’s stockholders or disinterested
directors, other agreements or otherwise, both as to action in the Indemnittee’s
official capacity and action in another capacity while occupying the
Indemnitee’s position as a director or officer of the Company.

--------------------------------------------------------------------------------

(b) In the event of any changes, after the date of this Agreement, in any
applicable law, statute, or rule which expand the right of a Nevada corporation
to indemnify its officers and directors, the Indemnitee’s rights and the
Company’s obligations under this Agreement shall be expanded to the full extent
permitted by such changes. In the event of any changes in any applicable law,
statute or rule, which narrow the right of a Nevada corporation to indemnify a
director or officer, such changes, to the extent not otherwise required by such
law, statute or rule to be applied to this Agreement, shall have no effect on
this Agreement or the parties’ rights and obligations hereunder.

15. Effectiveness of Agreement. To the extent that the indemnification permitted
under the terms of certain provisions of this Agreement exceeds the scope of the
indemnification provided for in the Nevada General Corporations Law, such
provisions shall not be effective unless and until the Company’s Articles of
Incorporation authorize such additional rights of indemnification. In all other
respects, the balance of this Agreement shall be effective as of the date set
forth on the first page and may apply to acts of omissions of the Indemnitee
which occurred prior to such date if the Indemnitee was an officer, director,
employee or other agent of the Company, or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, at the time such act or
omission occurred.

16. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 16. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify the Indemnitee to the full extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

17. Release The Company and its officers, directors, employees, agents,
counsels, accountants, affiliates and heirs hereby releases and forever
discharges Indemnitee from any all claims, demands, judgments, proceedings,
causes of action, orders, obligations, contracts, agreements, liens, accounts,
costs and expenses (including attorney’s fees and court costs), debts and
liabilities whatsoever, whether known or unknown, suspected or unsuspected,
matured or unmatured, both at law (including federal and state securities laws)
and in equity, which the Company or any of its respective affiliates and/or
heirs now have, have ever had against Indemnitee arising contemporaneously with
or prior to the date hereof or on account of or arising out of any matter,
cause, event or omission of any kind or nature occurring contemporaneously with
or prior to the date hereof, in connection with my fulfillment of Indemnitee’s
duties as a director, if Indemnitee acted in good faith and in a manner
reasonably believed to be in the best interests of the Company, and, with
respect to any criminal action or proceeding, involving conduct for which had no
reasonable cause to believe was unlawful; and the Company hereby irrevocably
covenants to refrain from, directly or indirectly, asserting any claim or
demand, or commencing, instituting or causing to be commenced, any proceeding of
any kind against Indemnitee, based upon any matter purported to be released
hereby.

18. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Nevada, without reference to its
conflict of law principals. To the extent permitted by applicable law, the
parties hereby waive any provisions of law which render any provision of this
Agreement unenforceable in any respect.

19. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

--------------------------------------------------------------------------------

20. Mutual Acknowledgment. Both the Company and the Indemnitee acknowledge that
in certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. The Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the appropriate
state or federal regulatory agency to submit for approval any request for
indemnification, and has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify the Indemnitee.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

22. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

[Signature Page Follows]

 

 

 

 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

 

COMPANY:   INDEMNITEE:       GOLDENWAY, INC.           By: /s/ Ricky Wai Lam Lai
  /s/ Kelvin Hey Wah Tang Name: Ricky Wai Lam Lai   Name: Kelvin Hey Wah Tang
Title: Chief Executive Officer           Address:
_________________________________________   Address:
_____________________________ Suites 3702-04, 37/F, Tower 6, The Harbour City,  
7C Villa Esplanada, Block 6 TST, Kowloon, HK   Tsing Yi, HK

--------------------------------------------------------------------------------